Mr. Chief Justice Hand delivered the opinion of the court: The assignments of error in this case call for the construction of the provision of the statute set forth in the statement preceding this opinion. The plaintiff in error had been confined in jail from the 28th day of October, 1902, to the 20th day of March, 1903, without having been given an opportunity for trial, and the only question in this case is whether the time of his commitment for the purposes of a discharge under said statute dates from the 28th day of October, 1902, the day of his incarceration under the mittimus issued by the police magistrate, or from the 23d day of January, 1903, the day of the return of the indictment against him. If the former, he is entitled to his discharge, and if the latter, he is not. The word “commitment” has in law a well defined meaning, and signifies the act of sending an accused or convicted person to prison, (4 Ency. of Pl. & Pr. p. 567; Anderson’s Law Die. 210; 1 Bouvier’s Law Die. 296;) and if we give the word “committed,” found in the statute, the meaning usually assigned 'by text writers and lexicographers thereto, the statute is too plain for construction, and it must be held that the period of four months for which the plaintiff in error might be held without trial commenced to run from the date of his commitment by the police magistrate, and not from the date of the return of the indictment. This construction would seem to be in harmony with the provision of our State constitution providing for a speedy trial, which is: “In all criminal prosecutions the accused shall have the right to * * * a speedy public trial by an impartial jury of the county or district in which the offense is alleged to have been committed.” To hold that the date of commitment for the purposes of a discharge under said statute is the date upon which the indictment is returned, might result in great injustice to a prisoner and open up a way for the complete evasion of the statute. A grand jury might not be called, or if called and an indictment returned the prosecutor might enter a nolle prosequi, and the prisoner might be detained in prison from term to term on the ground that no indictment was pending against him, and by reason of the want of a pending indictment, although, as a matter of fact, he was in jail, it could be said he was not committed and therefore • not entitled to the benefit of the statute, the effect of which would be to nullify the statute. The fact that no grand jury was impaneled at the November term or the case was not placed upon the trial calendar at the January term was not the fault of the plaintiff in error, and did not deprive him of his right to a speedy trial under the constitution or to a discharge under the statute. In United States v. Fox, 3 Mont. 512, Congress had failed to make an appropriation for paying for serving process and the court continued all pending cases. The defendant being refused a trial, sued out a writ of habeas corpus for his discharge. The court,- in discharging him, said: “The prosecution was guilty of laches and a neglect of duty in so failing and refusing to prosecute, and such failure was a denial to the defendant of his constitutional right to a speedy trial. The government of the United States cannot cast a man into prison and then fold its arms and refuse to prosecute.” In Gillespie v. People, 176 Ill. 238, in discussing the right of a defendant to a discharge under the statute, it was said: “The intent of the statute is that the right to a discharge shall result from a want of prosecution." In Brooks v. People, 88 Ill. 327, it was held that if a defendant is not given a trial at the term of court at which the statute provides he shall be tried, he is entitled to a discharge, and that it was reversible error to overrule a motion that he be set at liberty after the time provided by the statute within which he should be tried had elapsed. We are of the opinion that the plaintiff in error was entitled to be discharged for the want of prosecution, and that the court erred in overruling his motion that he be set at liberty. The judgment of the circuit court will therefore be reversed and the cause remanded. Beversed and remanded.